DETAILED ACTION
This office action is responsive to amendment filed on January 15, 2021, in this application Verhaeghe, U.S. Patent Application No. 16/470,714 (Filed June 18, 2019) claiming priority to PCTIB2017/001700 (12/19/2017) claiming priority to U.S. Provisional Application No. 62/436,367 (filed 12/19/2016) (“Verhaeghe”).  Claims 1 – 20 were pending.  Claims 8 and 9 are cancelled.  Claims 1, 10, and 12, are amended.  Claims 1 – 7 and 10 – 20 are allowed.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/T.H./										February 25, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199